ORDER
PER CURIAM.
The defendant, Maurice Wilson, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree robbery and one count of armed criminal action. The trial court sentenced the defendant to two concurrent sentences of 20 years of imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).